UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4011



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHARLES PYNE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-04-18-AW)


Submitted:   March 3, 2006                 Decided:   April 25, 2006


Before WILKINSON, LUTTIG, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francis A. Pommett, III, LAW OFFICES OF NATHANSON & POMMETT, P.C.,
Baltimore, Maryland, for Appellant. Rod J. Rosenstein, United
States Attorney, Daphene R. McFerren, Assistant United States
Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Charles Kehinde Pyne was convicted of one count of

conspiracy to distribute and possess with intent to distribute

heroin and one count of possession with intent to distribute

heroin, in violation of 21 U.S.C. §§ 841(a)(1); 846 (2000).               Pyne

was sentenced to imprisonment for 144 months.          We find no error and

affirm Pyne’s convictions and sentence.

               Pyne contends that the district court erred in denying

his motion to suppress.         He maintains that his apartment complex’s

parking garage was curtilage, thereby requiring the Government to

obtain either a search warrant or his consent prior to searching

it.

               We review the factual findings underlying the denial of

a motion to suppress for clear error and the legal conclusions de

novo.    United States v. Johnson, 400 F.3d 187, 193 (4th Cir.),

cert. denied, 126 S. Ct. 134 (2005).         The evidence is construed in

the light most favorable to the prevailing party below.              United

States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998).

               The Fourth Amendment protects a residence’s curtilage if

“the    area    harbors   the   intimate   activity   associated   with    the

sanctity of a man’s home and the privacies of life.”                 United

States v. Dunn, 480 U.S. 294, 300 (1987) (internal quotations

omitted). In determining whether curtilage rises to this level, we

consider “‘the proximity of the area claimed to be curtilage to the


                                     - 2 -
home, whether the area is included within an enclosure surrounding

the home, the nature of the uses to which the area is put, and the

steps taken by the resident to protect the area from observation by

people passing by.’”            United States v. Breza, 308 F.3d 430, 435

(4th Cir. 2002) (quoting Dunn, 480 U.S. at 301).

            The parking garage at issue was used by other tenants,

contained multiple parking spaces, and was located at the bottom

level of a multi-level apartment complex.                      Though the garage had a

security gate, uncontroverted testimony established that it was, at

best, unreliable.             Under these facts, we conclude the district

court did not clearly err in its determination that the parking

garage was not curtilage subject to Fourth Amendment protections.

See United States v. Stanley, 597 F.2d 866, 870 (4th Cir. 1979)

(holding   that     a    common       area    parking     lot    was    not    within   the

curtilage of a mobile home).

            Additionally, Pyne argues that the officer’s use of a

drug   detection        canine        was     a   warrantless         search    requiring

suppression    of       the    evidence.          The    Fourth       Amendment   is    not

implicated    when       Government          action     does    not    “compromise      any

legitimate interest in privacy.”                  Illinois v. Caballes, 543 U.S.

405, 408 (2005).         Because “any interest in possessing contraband

cannot be deemed legitimate, . . . governmental conduct that only

reveals the possession of contraband compromises no legitimate

privacy    interest.”           Id.    (internal        quotations      omitted).       Law


                                             - 3 -
enforcement officers, who were properly in the complex’s parking

garage, performed a canine scan of a vacant, parked vehicle.     Due

to their surveillance, officers had a reasonable suspicion to

believe that the vehicle contained contraband substances. Once the

canine alerted to the vehicle, officers obtained a search warrant.

In light of these circumstances, we conclude that the canine search

was proper as the protections of the Fourth Amendment were not

implicated.   Therefore, the district court did not err in denying

Pyne’s motion to suppress.

          Pyne also contends the district court improperly denied

a hearing under Franks v. Delaware, 438 U.S. 154 (1978).    In order

to establish that a Franks hearing is warranted, a defendant must

show “(1) ‘that a false statement knowingly and intentionally, or

with reckless disregard for the truth, was included by the affiant

in the warrant affidavit,’ and (2) that the statement was necessary

to the finding of probable cause.”       United States v. Jeffus, 22

F.3d 554, 558 (4th Cir. 1994) (quoting Franks, 438 U.S. at 171-72).

“This showing must be more than conclusory and must be accompanied

by a detailed offer of proof.”    United States v. Colkley, 899 F.2d

297, 300 (4th Cir. 1990) (internal quotations omitted).

          Pyne has failed to meet this burden.    His statements are

conclusory and fail to demonstrate that the challenged portions of

the affidavit are anything more than the result of negligence or

innocent mistake.   See Franks, 438 U.S. at 171 (a challenger’s


                                 - 4 -
attack must be more than conclusory and allegations of negligence

or innocent mistake are insufficient).              Therefore, the district

court properly denied Pyne’s motion for a Franks hearing.

            Accordingly, we deny Pyne’s motions to file a pro se

supplemental   brief    and    for    correction    of   alleged   errors    and

omissions in the district court’s docket report and affirm the

convictions and sentence.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the    court   and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                      - 5 -